DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, relevant prior art Ikari (JP 2008-227330 A, cited in 6/21/21 IDS) teaches an organic light emitting device comprising a first electrode, a second electrode, and at least one light emitting layer comprising a perovskite material between the first electrode and the second electrode (Fig. 4 and corresponding text, elements 2, 4, and 6). Prior art Lee (U.S. PGPub 2012/0298974) teaches a light-emitting layer comprising at least one conductive material and at least one fluorine-based material having lower surface energy than the conductive material (Figs. 1-2, 120, 15, [0136], [0039], [0045]). However, Lee teaches wherein the layer comprising the conductive material and the fluorine-based material is used as and is substituted for prior art anodes ([0003], [0021]-[0022], [0133], [0136], [0166]) for the purpose of providing alternative properties to prior art materials including flexibility, high cost, and insufficient work function ([0133], [0008]).  Therefore, Lee provides no motivation to combine with Ikari such that the layer comprising at least one conductive material and at least one fluorine-based material having lower surface energy than the conductive material is placed between the first electrode and the light-emitting layer, as required by the claim, rather than being substituted for the first electrode and not comprising all elements of the claim. Regarding claim 20, the teachings of Lee regarding solar cells are analogous (Fig. 4, [0168]). Prior art references alone or in combination fail to disclose, teach, or suggest each and every limitation of the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Examiner, Art Unit 2812